                                                               ' ; ':             / I I             '•
                                                               • • - -I. w   .   . .*1 ^            :


                   IN THE UNITED STATES DISTRICT COURT FOR"' -                             -'I V.
                       THE SOUTHERN DISTRICT OF GEORGIA         7;:c;rp_q PM f^: 37
                               SAVANNAH DIVISION


TERIN MOSS,                                                   .::rk
                                                                    SQ.Lm OF GA.

     Petitioner,

V.                                                 CASE NOS. CV419-152
                                                               CR416-154
UNITED STATES OF AMERICA,

        Respondent.


                                    ORDER


        Before   the   Court   is    the   Magistrate      Judge's               Report             and

Recommendation, to which no objections have been filed. (Doc. 3.}^

After    careful    consideration,     the    report   and    recommendation                         is

ADOPTED     as   the    Court's     opinion   in    this     case.           Accordingly,

Petitioner's     Motion   to   Vacate, Set Aside or Correct Sentence is

(Doc. 1) DENIED. Petitioner is also not entitled to a Certificate

of Appealability, rendering moot any request for in forma pauperis

status on appeal. The Clerk is DIRECTED to close this case.

      SO ORDERED this               day of September 2019.




                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA




1 Unless otherwise stated, all citations are to Petitioner's civil
docket on this Court's electronic docketing system, CV419-152.
